1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The objection to the drawings set forth in section 3 of the Office action mailed March 4, 2022 is maintained.  The response filed May 3, 2022 did not include an amendment to the specification as required by 37 CFR 1.84(a)(2) and as emphasized in the objection.  Further, a petition and petition fee were not filed with Applicant’s response.
	A petition to accept color drawings must be granted before the objection can be withdrawn and the application allowed.
3.	The drawings filed May 3, 2022 are accepted by the examiner and overcome the objection to the drawings set forth in section 4 of the Office action mailed March 4, 2022.
	It should be noted that Figures 11-12 are no longer color drawings, because the replacement sheets of drawings for these figures were filed in black and white.
4.	The terminal disclaimer filed May 3, 2022 has been approved and overcomes the non-statutory double patenting rejections set forth in sections 6 and 7 of the Office action mailed March 4, 2022.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 7, 2022